Case 1:19-cv-04916-KAM-JO Document 24 Filed 03/06/20 Page 1 of 1 PageID #: 113




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NEW YORK

    ASHRAF IBRAHIM, individually and on           Case No. 1:19-CV-04916-KAM-JO
    behalf of all others similarly situated,
                                                  DEFENDANT AMERICAN HONDA
                           Plaintiff,             MOTOR CO.’S NOTICE OF MOTION
                                                  TO DISMISS PLAINTIFF’S SECOND
              v.                                  AMENDED COMPLAINT

    AMERICAN HONDA MOTOR CO.,
    INC.,

                           Defendant.


              PLEASE TAKE NOTICE that, upon the accompanying memorandum of law,

   Declaration of Joshua Matthews, Declaration of Justin T. Goodwin, and exhibits thereto,

   Defendant American Honda Motor Co., Inc. will move this Court, before the Honorable

   Kiyo A. Matsumoto, United States District Judge, at a date and time set by the Court, for

   an Order dismissing the Second Amended Complaint pursuant to Rules 12(b)(1) and

   12(b)(6) of the Federal Rules of Civil Procedure.


   Dated: January 24, 2020                    Respectfully submitted,

                                              By: /s/Justin T. Goodwin
                                                   Justin T. Goodwin

                                                   William A. Delgado
                                                   Justin T. Goodwin
                                                   DTO Law
                                                   700 S. Flower Street, Suite 1000
                                                   Los Angeles, CA 90017
                                                   Tel.: (213) 335-6999
                                                   Fax: (213) 335-7802
                                                   Email: wdelgado@dtolaw.com
                                                   Email: jgoodwin@dtolaw.com




   138393.1
